Exhibit 10.1

 

SEVENTH AMENDMENT
TO
MASTER REPURCHASE AGREEMENT

 

SEVENTH AMENDMENT, dated as of June 21, 2013 (the “Amendment”), to the Master
Repurchase Agreement dated as of December 3, 2010, as amended by that certain
First Amendment to Master Repurchase Agreement dated as of April 8, 2011, as
further amended by that certain Second Amendment to Master Repurchase Agreement
dated as of June 30, 2011, as further amended by that certain Third Amendment to
Master Repurchase Agreement dated as of April 13, 2012, as further amended by
that certain letter dated April 27, 2012, as further amended by that certain
Fourth Amendment to Master Repurchase Agreement dated as of June 29, 2012, as
further amended by that certain Fifth Amendment to Master Repurchase Agreement
dated as of October 26, 2012, and as further amended by that certain Sixth
Amendment to Master Repurchase Agreement dated as of February 8, 2013 (the
“Existing Master Repurchase Agreement”), by and among EXCEL MORTGAGE
SERVICING, INC., a California corporation, with an address at 19500 Jamboree
Road #400, Irvine, California 92612, as a seller (“Excel”), AMERIHOME MORTGAGE
CORPORATION, a Michigan corporation, with an address at 2141 W. Bristol Road,
Flint, Michigan 48507, as a seller (“AmeriHome”) (Excel and AmeriHome are
individually and collectively referred to herein as “Seller”), and CUSTOMERS
BANK, a Pennsylvania state-chartered bank, with an address at 99 Bridge Street,
Phoenixville, Pennsylvania 19460 (the “Buyer”).

 

RECITALS

 

The Seller has requested the Buyer to agree to amend the Existing Master
Repurchase Agreement as set forth in this Amendment.  The Buyer is willing to
agree to such amendment, but only on the terms and subject to the conditions set
forth in this Amendment.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Seller and the Buyer hereby agree as follows:

 

ARTICLE I
DEFINITIONS

 

Definitions.  Unless otherwise indicated, capitalized terms that are used but
not defined herein shall have the meanings ascribed to them in the Existing
Master Repurchase Agreement.

 

ARTICLE II
AMENDMENT

 

1.                                      The following definitions contained in
Section 1 (Definitions) of the Existing Master Repurchase Agreement are hereby
deleted and replaced in their entirety by the following:

 

“Maximum Aggregate Purchase Price” means Seventy Five Million and 00/100 Dollars
($75,000,000.00).

 

--------------------------------------------------------------------------------


 

“Pricing Rate” for all Mortgage Loans except High LTV Mortgage Loans, Aged
Mortgage Loans and GNMA Repurchased Mortgage Loans, means LIBOR plus:

 

(1)                                 3.5% with respect to Transactions from the
Purchase Date to forty-four (44) days from the Purchase Date;

 

(2)                                 4.5% with respect to Transactions from the
forty-fifth (45th) day to the seventy-fourth (74th) day from the Purchase Date;

 

(3)                                 5.5% with respect to Transactions from the
seventy-fifth (75th) day to the eighty-ninth (89th) day from the Purchase Date;

 

(4)                                 6.5% with respect to Transactions from the
ninetieth (90th) day from the Purchase Date;

 

(5)                                 the rate determined in the sole discretion
of Buyer with respect to any other Transactions so identified by Buyer in
agreeing to enter into such Transaction.

 

“Pricing Rate” for High LTV Mortgage Loans means LIBOR plus:

 

(1)                                 3.75% with respect to Transactions from the
Purchase Date to forty-four (44) days from the Purchase Date;

 

(2)                                 4.75% with respect to Transactions from the
forty-fifth (45th) day to the fifty-ninth (59th) day from the Purchase Date;

 

(3)                                 5.75% with respect to Transactions from the
sixtieth (60th) day from the Purchase Date;

 

(4)                                 the rate determined in the sole discretion
of Buyer with respect to any other Transactions so identified by Buyer in
agreeing to enter into such Transaction.

 

“Pricing Rate” for Aged Mortgage Loans means LIBOR plus:

 

(1)                                 4.25% with respect to Transactions from the
Purchase Date to forty-four (44) days from the Purchase Date;

 

(2)                                 5.25% with respect to Transactions from
forty-fifth (45th) day to the seventy-fourth (74th) day from the Purchase Date;

 

(3)                                 6.25% with respect to Transactions from the
seventy-fifth (75th) day to the eighty-ninth (89th) day from the Purchase Date;

 

2

--------------------------------------------------------------------------------


 

(4)                                 7.25% with respect to Transactions from the
ninetieth (90th) day from the Purchase Date;

 

(5)                                 the rate determined in the sole discretion
of Buyer with respect to any other Transactions so identified by Buyer in
agreeing to enter into such Transaction.

 

“Pricing Rate” for all GNMA Repurchased Mortgage Loans, means LIBOR plus:

 

(1)                                 3.75% with respect to Transactions from the
Purchase Date to forty-four (44) days from the Purchase Date;

 

(2)                                 4.75% with respect to Transactions from the
forty-fifth (45th) day to the seventy-fourth (74th) day from the Purchase Date;

 

(3)                                 5.75% with respect to Transactions from the
seventy-fifth (75th) day to the eighty-ninth (89th) day from the Purchase Date;

 

(4)                                 6.75% with respect to Transactions from the
ninetieth (90th) day from the Purchase Date;

 

(5)                                 the rate determined in the sole discretion
of Buyer with respect to any other Transactions so identified by Buyer in
agreeing to enter into such Transaction.

 

The Pricing Rate shall change in accordance with LIBOR.

 

“Purchase Price” means on each Purchase Date, the price at which Mortgage Loans
are transferred by Seller to Buyer.  The Purchase Price Percentage shall be
applied against the unpaid principal amount of the Mortgage Loan to determine
the Purchase Price.

 

“Purchase Price Percentage” means, with respect to each Mortgage Loan except
High LTV Mortgage Loans and Aged Mortgage Loans, ninety-eight percent (98%); for
High LTV Mortgage Loans, ninety-six (96%); and for Aged Mortgage Loans,
ninety-five percent (95%).

 

“Termination Date” means June 20, 2014, or such earlier date on which this
Agreement shall terminate in accordance with the provisions hereof or by
operation of law.

 

2.                                      The following new definitions are hereby
added to Section 1 (Definitions) of the Existing Master Repurchase Agreement:

 

“Aged Mortgage Loan” means a Mortgage Loan that was originated more than thirty
(30) days but less than one hundred eighty (180) days prior to the Purchase
Date.

 

3

--------------------------------------------------------------------------------


 

“High LTV Mortgage Loan” means a Mortgage Loan that has a loan-to-value ratio
greater than one hundred percent (100%) and is underwritten pursuant to and in
compliance with an Agency Program that permits loan-to-value ratios greater than
one hundred percent (100%).

 

“GNMA Repurchased Mortgage Loan” means a Mortgage Loan being modified by Seller
after it has been repurchased by Seller from a pool of mortgage loans securing a
GNMA guaranteed mortgage-backed security.

 

3.                                      Section 3(g) of the Existing Master
Repurchase Agreement is hereby deleted and replaced in its entirety by the
following:

 

(g)                                  On the Repurchase Date, Seller shall pay to
Buyer a fee of Seventy Five and 00/100 Dollars ($75) per loan for each Mortgage
Loan except for Aged Mortgage Loans purchased pursuant to this Agreement.  For
Aged Mortgage Loans, Seller shall pay to Buyer a fee of One Hundred Fifty and
00/100 Dollars ($150) per loan for each Aged Mortgage Loan purchased pursuant to
this Agreement.

 

4.                                      Section 3(o) of the Existing Master
Repurchase Agreement is hereby deleted and replaced in its entirety by the
following:

 

(o)                                 On a monthly basis and on the Termination
Date, Buyer shall determine the average monthly utilization during the preceding
month (or with respect to the Termination Date, during the period from the date
through which the last non-utilization fee calculation has been made to the
Termination Date by Seller) by dividing (a) the sum of the Purchase Prices
outstanding on each day during such period, by (b) the number of days in such
period.  If such average amount determined for any period as a percentage of the
Maximum Aggregate Purchase Price (the “Utilization Percentage”) is less than
fifty percent (50%), Seller shall pay to Buyer, within one (1) Business Day
after receiving notice from Buyer of the amount thereof, a non-utilization fee
equal to the product of (i) 0.25%, times (ii) the Maximum Aggregate Purchase
Price, times (iii) 1 minus the Utilization Percentage (the “Non-Utilization
Fee”), (iv) divided by 12.  The fee shall be prorated for the month of the
Termination Date, if the Termination Date does not occur on the last day of such
month.  If the Utilization Percentage in any period is greater than or equal to
fifty percent (50%), Buyer shall not be paid a Non-Utilization Fee for that
period.  All payments shall be made to Buyer in dollars, in immediately
available funds, without deduction, setoff or counterclaim by the twentieth
(20th) day of such month.  Buyer may not net such Non-Utilization Fee from the
proceeds of any Purchase Price due to Seller.

 

5.                                      Section 3(r) of the Existing Master
Repurchase Agreement is hereby deleted and replaced in its entirety by the
following:

 

4

--------------------------------------------------------------------------------


 

(r)                                    On a monthly basis the Buyer shall
determine the Average Outstanding Balance during the preceding month.  If the
Average Outstanding Balance is greater than Twenty Million and 00/100 Dollars
($20,000,000) but less than or equal to Thirty Million and 00/100 Dollars
($30,000,000), Buyer shall pay Seller a Price Differential rebate equal to the
product of (i) such Average Outstanding Balance, times (ii) 25 basis points
(0.25%), divided by (iii) twelve (12).  If the Average Outstanding Balance is
greater than Thirty Million and 00/100 Dollars ($30,000,000) but less than or
equal to Fifty Five Million and 00/100 Dollars ($55,000,000), Buyer shall pay
Seller a Price Differential rebate equal to the product of (i) such Average
Outstanding Balance, times (ii) 37.5 basis points (0.375%), divided by
(iii) twelve (12).  If the Average Outstanding Balance is greater than Fifty
Five Million and 00/100 Dollars ($55,000,000), Buyer shall pay Seller a Price
Differential rebate equal to the product of (i) such Average Outstanding
Balance, times (ii) 50 basis points (0.50%), divided by (iii) twelve (12).  Such
rebate shall be paid by Buyer to Seller by the twentieth (20th) day of the month
of such calculation.

 

6.                                      A new Section 5(b)(9) is hereby added to
the Existing Master Repurchase Agreement as follows:

 

(9)                                 For Aged Mortgage Loans, Buyer must receive
the original Note and payment history on such Aged Mortgage Loan which must be
satisfactory to Buyer in its sole discretion.

 

7.                                      A new Section 5(b)(10) is hereby added
to the Existing Master Repurchase Agreement as follows:

 

(10)                          The total outstanding principal balance of all
High LTV Mortgage Loans owned by Buyer after such purchase shall not exceed
twenty five percent (25%) of the Maximum Aggregate Purchase Price.

 

8.                                      A new Section 5(b)(11) is hereby added
to the Existing Master Repurchase Agreement as follows:

 

(11)                          The total outstanding principal balance of all
Aged Mortgage Loans owned by Buyer after such purchase shall not exceed forty
percent (40%) of the Maximum Aggregate Purchase Price.

 

9.                                      A new Section 5(b)(12) is hereby added
to the Existing Master Repurchase Agreement as follows:

 

(12)                          The total outstanding principal balance of all
GNMA Repurchased Mortgage Loans owned by Buyer after such purchase shall not
exceed Two Million Five Hundred Thousand and 00/100 Dollars ($2,500,000.00).

 

10.                               Section 6(k) of the Existing Master Repurchase
Agreement is hereby deleted and replaced in its entirety by the following:

 

5

--------------------------------------------------------------------------------


 

(k)                                 Minimum Maintenance Account Balance.  Seller
authorizes Buyer to open at Buyer a maintenance account in Seller’s name. Seller
authorizes all Warehouse Lending officers of Buyer as the sole signatories on
such maintenance account to conduct transactions in the maintenance account. 
Seller shall deposit and maintain in the maintenance account at all times during
the term of this Agreement a Minimum Maintenance Account Balance of at least
three quarters of one percent (0.75%) of the Maximum Aggregate Purchase Price.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES

 

All representations and warranties contained in the Existing Master Repurchase
Agreement are true and correct as of the date of this Amendment (except to the
extent that any of such representations and warranties expressly relate to an
earlier date).

 

ARTICLE IV
MISCELLANEOUS

 

1.                                      Ratification.  Except as expressly
affected by the provisions hereof, the Existing Master Repurchase Agreement, as
amended, shall remain in full force and effect in accordance with its terms and
ratified and confirmed by the parties hereto.  On and after the date hereof,
each reference in the Existing Master Repurchase Agreement to “the Agreement”,
“hereunder”, “herein” or words of like import shall mean and be a reference to
the Agreement as amended by this Amendment.

 

2.                                      Limited Scope.  This Amendment is
specific to the circumstances described above and does not imply any future
amendment or waiver of rights of the Buyer and the Seller under the Existing
Master Repurchase Agreement.

 

3.                                      Severability.  Any provisions of this
Amendment which are prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

4.                                      Caption.  The captions in the Amendment
are for convenience of reference only and shall not define or limit any of the
terms or provisions hereof.

 

5.                                      Counterparts.  This Amendment may be
executed in any number of counterparts, each of which counterparts shall be
deemed to be an original, and such counterparts shall constitute but one and the
same instrument.

 

6.                                      Applicable Law.  THIS AMENDMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the day and year first above written.

 

 

ATTEST:

 

CUSTOMERS BANK

 

 

 

 

 

 

By:

/s/ J. Christopher Black

 

By:

/s/ Glenn Hedde

Name:

J. Christopher Black

 

Name:

Glenn Hedde

Title:

Senior Vice President

 

Title:

President, Warehouse Lending

 

 

 

 

 

 

 

 

 

 

ATTEST:

 

EXCEL MORTGAGE SERVICING, INC.

 

 

 

 

 

 

By:

/s/ Ron Morrison

 

By:

/s/ Todd Taylor

Name:

Ron Morrison

 

Name:

Todd Taylor

Title:

Executive Vice President &
General Counsel

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

ATTEST:

 

AMERIHOME MORTGAGE CORPORATION

 

 

 

 

 

 

By:

/s/ Ron Morrison

 

By:

/s/ Todd Taylor

Name:

Ron Morrison

 

Name:

Todd Taylor

Title:

Executive Vice President &
General Counsel

 

Title:

Chief Financial Officer

 

Signature Page to Seventh Amendment to Master Repurchase Agreement

 

--------------------------------------------------------------------------------